Citation Nr: 0028047	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

 The veteran had active duty from July 1953 to June 1955. 

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim 
seeking entitlement to service connection for hearing loss.


REMAND

The Board initially notes that, as discussed below, the 
veteran's service medical records ("SMRs") are not 
available and may have been destroyed in the 1973 fire at the 
National Personnel Records Center ("NPRC").  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

In March 1997, the veteran filed his claim for hearing loss.  
The veteran has asserted that he was hospitalized for ear 
symptoms at Ft. Eustis, while assigned to the 597th 
Transportation Company (Medium Truck), and that he also 
received treatment for ear symptoms while stationed at Ft. 
Ord.  

After receiving the veteran's claim, the RO requested the 
veteran's service medical records from the National Personnel 
Records Center ("NPRC").  In September 1997 the RO received 
the NPRC's response, in which the NPRC indicated that the 
veteran's medical records were not available and may have 
been destroyed in the 1973 fire.  The NPRC attached an NA 
Form 13055 (in order to obtain additional information 
regarding inservice treatment), and requested that the RO 
have this form completed by the veteran and returned to them.  
The RO forwarded the NA Form 13055 to the veteran, and 
according to the RO's "Finding of Unavailability of Service 
Medical Records," dated in October 1998, the veteran 
returned a completed NA Form 13055 in November 1997 (a copy 
of the completed NA Form 13055 is not associated with the 
claims file).  The veteran also apparently forwarded 
completed NA Forms 13042 and 13075.  In the NA Form 13075, 
the veteran reported that he had served with the 597th 
Transportation Company from February 1954 to June 1955 (the 
Board notes that this is consistent with the veteran's 
discharge (DD Form 214), to the extent that it shows that he 
attended food service school at Ft. Lewis, Washington from 
November 1953 to February 1954, that his most significant 
duty assignment was with the 597th Transportation Company, 
and that he was discharged at Ft. Eustis).  In the NA Form 
13042, the veteran reported that he had received inpatient 
treatment for hearing loss at Ft. Ord in September 1953, and 
that he had received outpatient treatment for hearing loss at 
Ft. Eustis in February 1955.

The RO apparently forwarded the veteran's completed NA Forms 
to the NPRC, and again requested his service medical records.  
In February 1998, however, the NPRC requested that the 
veteran provide his complete organization assignments while 
at Ft. Ord and Ft. Eustis.  In May 1998, the RO wrote to the 
veteran and requested that he provide this information.  In 
June 1998, the RO received the veteran's response, in which 
he indicated that he did not recall his unit assignment while 
at Ft. Ord, and that while at Ft. Eustis he served with the 
597th Transportation Company (he was apparently unable to 
provide the battalion, regiment or other parent command for 
this unit).  The Board further notes that although the 
veteran did not provide the dates during which he was 
stationed at Ft. Ord, he entered service in July 1953 and 
began attending food service school in November 1953, such 
that it appears that he was stationed at Ft. Ord for basic 
training.  

In October 1998, the RO issued a "Finding of Unavailability 
of Service Medical Records."  This finding states that 
although the RO had forwarded the veteran's June 1998 
response to the NPRC in "July 1995" (presumably July 1998), 
there has been no response.

The Board finds that, prior to rendering a final decision as 
to whether the veteran's claim for entitlement to service 
connection for hearing loss is well-grounded, an additional 
effort should be made by the RO to assure that complete 
service medical records are obtained.  In this regard the 
Board has determined that the reasoning in a recent Federal 
Circuit Court case is sufficiently implicated by the facts of 
this case to warrant a remand for an additional attempt to 
obtain relevant service medical records (SMRs).  
Specifically, in Hayre v. West, 188 F.3d 1327, 1331 (Fed. 
Cir. 1999), the Federal Circuit indicated that "a single 
request for SMRs specifically requested by the claimant and 
not obtained by the RO does not fulfill the duty to assist."  
While the Federal Circuit appears to have rested this 
conclusion primarily on VA's statutory duty to assist in the 
development of well-grounded claims under 38 U.S.C.A. § 
5107(a), the Federal Circuit also referred to VA's "unique 
system of processing and adjudicating claims for benefits 
that is both claimant friendly and non-adversarial."  In 
making this reference, the Federal Circuit appeared to be 
alluding to a possible heightened duty by VA "to obtain 
records regarding medical history from Federal departments or 
agencies, pursuant to 38 U.S.C.A. § 5106."  The Federal 
Circuit's decision indicates that VA is obligated to make 
extra efforts to obtain existing but allegedly missing 
service department records.

In summary, given the complete lack of information as to the 
veteran's unit during service at Ft. Ord, no further 
development is currently indicated,  However, the veteran has 
reported that he received treatment for hearing loss and/or 
ear symptoms while serving with the 597th Transportation 
Company in February 1955.  The NPRC has failed to respond to 
the RO's July 1998 request for SMRs.  Under the 
circumstances, a remand is required for an attempt to 
determine the veteran's "complete organizational 
assignment" while serving with the 597th Transportation 
Company, followed by a second attempt to obtain the veteran's 
SMRs from the NPRC.  In this regard, the NPRC should be 
requested to perform a search of the Surgeon General's Office 
(SGO) records, as well as the medical reports for the 
veteran's unit.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take all necessary 
actions to determine the complete 
organizational assignment while serving 
with the 597th Transportation Company at 
Ft. Eustis, Virginia between September 
1954 and June 1955, including, if 
necessary, sending a request for this 
information to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197. 

2.  Following the development indicated 
in the first paragraph of this remand, 
the RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPMA-O, 
9700 Page Boulevard, St. Louis, MO. 
63132, and ask that facility to search 
for "Morning Reports" (MRs) (DA Form 1) 
for the 597th Transportation Company, Ft. 
Eustis, Virginia, for evidence showing 
that the veteran received medical 
treatment during the month of February 
1955.  Any information received must be 
associated with the claims folder.

3.  Following the development as outlined 
in the first two paragraphs of this 
remand, the RO should contact the NPRC 
and request that they perform an SGO 
search for records of treatment of the 
veteran, as well as the medical reports 
for the veteran's unit, and to provide 
the RO with a report thereon.  The RO 
should request these records from the 
NPRC regardless of whether additional 
information is received concerning the 
veteran's complete organization 
assignment while stationed at Ft. Eustis.

4.  After the above development has been 
completed, the RO should readjudicate the 
issue of service connection for hearing 
loss.

Following review, if the RO's determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case should be issued to the veteran and he should be 
afforded a reasonable opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if in order.  The purposes of this remand are 
to obtain additional medical information, and to afford the 
veteran due process.  No action is required of the veteran 
until he receives further notice.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1999)



